
	

113 HR 651 IH: Strengthening Refugee Resettlement Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 651
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Ellison (for
			 himself, Ms. Schakowsky, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Foreign Affairs and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To modify provisions of law relating to refugee
		  resettlement, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Strengthening Refugee
			 Resettlement Act.
			(b)Table of
			 ContentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Security checks.
					Sec. 3. English language and work orientation training for
				approved refugee applicants.
					Sec. 4. Lawful permanent resident status of refugees and aliens
				granted asylum.
					Sec. 5. Update of reception and placement grants.
					Sec. 6. Coordination of refugee program agencies.
					Sec. 7. Case management.
					Sec. 8. Increase in cash payments.
					Sec. 9. Refugee integration grants.
					Sec. 10. Matching grant program expansion.
					Sec. 11. Domestic Emergency Refugee Resettlement
				Fund.
					Sec. 12. Supplemental Security Income benefits.
					Sec. 13. Making special immigrant juvenile status beneficiaries
				and unaccompanied children granted U visa protection eligible
				for refugee benefits.
				
			2.Security
			 checks
			(a)Sense of
			 CongressAlthough effective
			 security checks are needed to ensure that the United States and the Nation’s
			 refugee admissions program are adequately protected, it is the sense of the
			 Congress that the failure to properly coordinate security and non-security
			 clearance procedures has had negative impacts on the processing of vulnerable
			 individuals who are in need of, and eligible for, resettlement to the United
			 States.
			(b)Review of
			 refugee processingThe Secretary of Homeland Security shall work
			 with the heads of other relevant Federal agencies, including the Department of
			 State, to conduct a review of refugee processing, including security
			 clearances, with the goal of streamlining processing, consistent with
			 maintaining thorough security vetting.
			(c)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to the Congress a report on the results of
			 the review conducted under subsection (b). The report shall include a
			 description of recommended changes to streamline processing and the costs
			 associated with any unfunded needs.
			3.English language
			 and work orientation training for approved refugee applicants
			(a)In
			 generalThe Secretary of State shall establish overseas refugee
			 training programs to provide English as a second language and work orientation
			 training for refugees who have been approved for admission to the United States
			 before their departure for the United States.
			(b)Design and
			 implementationIn designing and implementing the programs
			 referred to in subsection (a), the Secretary shall consult with or use—
				(1)nongovernmental or
			 international organizations with direct ties to the United States refugee
			 resettlement program; and
				(2)nongovernmental or
			 international organizations with appropriate expertise in developing curriculum
			 and teaching English as a second language.
				(c)Impact on
			 processing timesThe Secretary shall ensure that such training
			 programs occur within applicable processing times and do not unduly delay the
			 departure for the United States of refugees who have been approved for
			 admission to the United States.
			(d)Timeline for
			 implementation
				(1)Initial
			 implementationNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall ensure that such training programs
			 are fully and continually operational in at least 3 refugee processing
			 regions.
				(2)Additional
			 implementationNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall notify the appropriate congressional
			 committees that such training programs are fully and consistently operational
			 in 5 refugee processing regions.
				(e)GAO
			 reportNot later than 2 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study on
			 the implementation of this section, including an assessment of the quality of
			 English as a second language curriculum and instruction, the benefits of the
			 work orientation and English as a second language training program to refugees,
			 and recommendations on whether such programs should be continued, broadened, or
			 modified, and shall submit to the appropriate congressional committees a report
			 on the findings of such study.
			(f)Rule of
			 constructionNothing in this section shall be construed to
			 require that a refugee participate in such a training program as a precondition
			 for the admission to the United States of such refugee.
			4.Lawful permanent
			 resident status of refugees and aliens granted asylum
			(a)Admission of
			 emergency situation refugeesSection 207(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1157(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 Attorney General the first time it appears and inserting
			 Secretary of Homeland Security;
					(B)by striking
			 Attorney General each additional place it appears and inserting
			 Secretary; and
					(C)by striking
			 (except as otherwise provided under paragraph (3)) as an immigrant under
			 this Act. and inserting (except as provided under subsections
			 (b) and (c) of section 209) as an immigrant under this Act. Notwithstanding any
			 numerical limitations specified in this Act, any alien admitted under this
			 paragraph shall be regarded as lawfully admitted to the United States for
			 permanent residence as of the date of such alien’s admission to the United
			 States.;
					(2)in paragraph
			 (2)(A)—
					(A)by striking
			 (except as otherwise provided under paragraph (3)) and inserting
			 (except as provided under subsections (b) and (c) of section
			 209); and
					(B)by striking the
			 last sentence and inserting the following: An alien admitted to the
			 United States as a refugee may petition for his or her spouse or child to
			 follow to join him or her in the United States at any time after such alien’s
			 admission, notwithstanding his or her treatment as a lawful permanent resident
			 as of the date of his or her admission to the United States.;
					(3)by striking
			 paragraph (3);
				(4)by redesignating
			 paragraph (4) as paragraph (3); and
				(5)in paragraph (3),
			 as redesignated—
					(A)by striking
			 Attorney General the first place it appears and inserting
			 Secretary of Homeland Security; and
					(B)by striking
			 Attorney General each additional place it appears and inserting
			 Secretary.
					(b)Treatment of
			 spouse and childrenSection 208(b)(3) of such Act (8 U.S.C.
			 1158(b)(3)) is amended—
				(1)by redesignating
			 subparagraph (B) as subparagraph (E); and
				(2)by inserting after
			 subparagraph (A) the following:
					
						(B)PetitionAn
				alien granted asylum under this subsection may petition for the same status to
				be conferred on his or her spouse or child at any time after such alien is
				granted asylum whether or not such alien has applied for, or been granted,
				adjustment to permanent resident status under section 209.
						(C)Permanent
				resident statusNotwithstanding any numerical limitations
				specified in this Act, a spouse or child admitted to the United States as an
				asylee following to join a spouse or parent previously granted asylum shall be
				regarded as lawfully admitted to the United States for permanent residence as
				of the date of such spouse’s or child’s admission to the United States.
						(D)Application for
				adjustment of statusA spouse or child who was not admitted to
				the United States pursuant to a grant of asylum, but who was granted asylum
				under this subparagraph after his or her arrival as the spouse or child of an
				alien granted asylum under section 208, may apply for adjustment of status to
				that of lawful permanent resident under section 209 at any time after being
				granted
				asylum.
						.
				(c)RefugeesSection
			 209 of such Act (8 U.S.C. 1159) is amended to read as follows:
				
					209.Treatment of
				aliens admitted as refugees and aliens granted asylum
						(a)In
				general
							(1)Treatment of
				refugeesNotwithstanding any numerical limitations specified in
				this Act, any alien who has been admitted to the United States under section
				207 shall be regarded as lawfully admitted to the United States for permanent
				residence as of the date of such admission.
							(2)Treatment of
				spouse and childrenNotwithstanding any numerical limitations
				specified in this Act, any alien admitted to the United States under section
				208(b)(3) as the spouse or child of an alien granted asylum under section
				208(b)(1) shall be regarded as lawfully admitted to the United States for
				permanent residence as of the date of such admission.
							(3)Adjustment of
				statusThe Secretary of Homeland Security or the Attorney
				General, in the discretion of the Secretary or the Attorney General, and under
				such regulations as the Secretary or the Attorney General may prescribe, may
				adjust, to the status of an alien lawfully admitted to the United States for
				permanent residence, the status of any alien who, while in the United
				States—
								(A)is granted—
									(i)asylum under
				section 208(b) (as a principal alien or as the spouse or child of an alien
				granted asylum); or
									(ii)refugee status
				under section 207 as the spouse or child of a refugee;
									(B)applies for such
				adjustment of status at any time after being granted asylum or refugee
				status;
								(C)is not firmly
				resettled in any foreign country; and
								(D)is admissible
				(except as otherwise provided under subsections (b) and (c)) as an immigrant
				under this Act at the time of examination for adjustment of such alien.
								(4)RecordUpon
				approval of an application under this subsection, the Secretary of Homeland
				Security or the Attorney General shall establish a record of the alien’s
				admission for lawful permanent residence as of the date such alien was granted
				asylum or refugee status.
							(5)Document
				issuanceAn alien who has been admitted to the United States
				under section 207 or 208 or who adjusts to the status of a lawful permanent
				resident as a refugee or asylee under this section shall be issued
				documentation indicating that such alien is a lawful permanent resident
				pursuant to a grant of refugee or asylum status.
							(b)Inapplicability
				of certain inadmissibility grounds to refugees, aliens granted asylum, and such
				aliens seeking adjustment of status to lawful permanent
				residentParagraphs (4), (5), and (7)(A) of section 212(a) shall
				not apply to—
							(1)any refugee under
				section 207;
							(2)any alien granted
				asylum under section 208; or
							(3)any alien seeking
				admission as a lawful permanent resident pursuant to a grant of refugee or
				asylum status.
							(c)Waiver of
				inadmissibility or deportability for refugees, aliens granted asylum, and such
				aliens seeking adjustment of status to lawful permanent resident
							(1)In
				generalExcept as provided in paragraph (2), the Secretary of
				Homeland Security or the Attorney General may waive any ground of
				inadmissibility under section 212 or any ground of deportability under section
				237 for a refugee admitted under section 207, an alien granted asylum under
				section 208, or an alien seeking admission as a lawful permanent resident
				pursuant to a grant of refugee or asylum status if the Secretary or the
				Attorney General determines that such waiver is justified by humanitarian
				purposes, to ensure family unity, or is otherwise in the public
				interest.
							(2)IneligibilityA
				refugee under section 207, an alien granted asylum under section 208, or an
				alien seeking admission as a lawful permanent resident pursuant to a grant of
				refugee or asylum status shall be ineligible for a waiver under paragraph (1)
				if it has been established that the alien is—
								(A)inadmissible under
				section 212(a)(2)(C) or subparagraph (A), (B), (C), or (E) of section
				212(a)(3);
								(B)deportable under
				section 237(a)(2)(A)(iii) for an offense described in section 101(a)(43)(B);
				or
								(C)deportable under
				subparagraph (A), (B), (C), or (D) of section
				237(a)(4).
								.
			(d)Technical
			 amendments
				(1)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)(B)) is amended to read
			 as follows:
					
						(B)Aliens who are admitted to the United
				States as permanent residents under section 207 or 208 or whose status is
				adjusted under section
				209.
						.
				(2)TrainingSection
			 207(f)(1) of such Act (8 U.S.C. 1157(f)(1)) is amended by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				(3)Table of
			 contentsThe table of contents for such Act is amended by
			 striking the item relating to section 209 and inserting the following:
					
						
							Sec. 209. Treatment of aliens admitted as
				refugees and aliens granted
				asylum.
						
						.
				(e)Savings
			 provisions
				(1)In
			 generalNothing in the amendments made by this section may be
			 construed to limit access to the benefits described at chapter 2 of title IV of
			 the Immigration and Nationality Act (8 U.S.C. 1521 et seq.).
				(2)ClarificationAliens
			 admitted for lawful permanent residence under section 207 or 208 of the
			 Immigration and Nationality Act (8 U.S.C. 1157; 1158) or who adjust status to
			 lawful permanent resident under section 209 of such Act (8 U.S.C. 1159) shall
			 be considered to be refugees and aliens granted asylum in accordance with
			 sections 402, 403, 412, and 431 of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612; 1613; 1622;
			 1641).
				(f)Effective
			 dateThis section, and the amendments made by this section, shall
			 become effective on the earlier of—
				(1)the date that is
			 180 days after the date of the enactment of this Act; or
				(2)the date on which
			 a final rule is promulgated to implement this section.
				5.Update of
			 reception and placement grantsBeginning with fiscal year 2014, the
			 Secretary of State shall, when setting the amount of the reception and
			 placement grants for refugees, ensure that—
			(1)the grant amount
			 is adjusted so that it is adequate to provide for the anticipated initial
			 resettlement needs of refugees, including adjusting the amount for inflation
			 and the cost of living;
			(2)the administrative
			 proportion of the grant is provided at the beginning of the fiscal year to each
			 national resettlement agency that is sufficient to ensure adequate local and
			 national capacity to serve the initial resettlement needs of refugees the
			 Secretary anticipates the agency will resettle throughout the fiscal year;
			 and
			(3)additional amounts
			 are provided to each national resettlement agency promptly upon the arrival of
			 refugees that, exclusive of the amounts provided pursuant to paragraph (2), are
			 sufficient to meet the anticipated initial resettlement needs of such refugees
			 and support local and national operational costs in excess of the estimates
			 described in paragraph (1).
			6.Coordination of
			 refugee program agenciesIt is
			 the sense of the Congress that—
			(1)the President
			 should appoint a White House Coordinator on Refugee Protection and grant such
			 official the authority and staff necessary to coordinate, prioritize, and lead
			 efforts to address refugee protection issues that involve multiple agencies,
			 including the refugee admissions program, and to resolve interagency
			 differences in a timely, efficient, and effective manner; and
			(2)this position
			 should be at a senior level and require as a condition for appointment a
			 significant level of prior experience in the refugee protection field.
			7.Case
			 management
			(a)In
			 general
				(1)Establishment of
			 grant programThe Director of the Office of Refugee Resettlement
			 shall make grants to national resettlement agencies to operate a case
			 management system to assist qualified individuals in accessing services,
			 benefits, and assistance for which they are eligible that are provided
			 by—
					(A)the Office of
			 Refugee Resettlement (the Office);
					(B)other Federal,
			 State, or local agencies; and
					(C)private or
			 nonprofit organizations.
					(2)Qualified
			 individualsSubject to paragraphs (3) and (4), any individual who
			 was at any time eligible for resettlement, acculturation, or subsistence
			 services provided by the Office shall be qualified to receive the case
			 management services described in paragraph (1).
				(3)Period of
			 qualificationExcept as provided in paragraph (4), an individual
			 described in paragraph (2) shall be qualified to receive the case management
			 services described in paragraph (1) during the period beginning on the date
			 such individual was determined to be eligible for resettlement, acculturation,
			 or subsistence services provided by the Office, and continuing for 1 year after
			 the date on which such individual ceases to be eligible for such resettlement,
			 acculturation, or subsistence service.
				(4)Exceptions for
			 exceptional circumstances
					(A)In
			 generalNotwithstanding paragraph (3), an individual described in
			 subparagraph (B) shall be qualified to receive the case management services
			 described in paragraph (1) during the period beginning on the date on which
			 such individual was determined eligible for resettlement, acculturation, or
			 subsistence services provided by the Office, and continuing for 3 years after
			 the date on which such individual ceases to be eligible for such resettlement,
			 acculturation, or subsistence services.
					(B)Exceptional
			 circumstancesAn individual described in paragraph (2) may be
			 treated in accordance with subparagraph (A) if such individual—
						(i)is
			 elderly;
						(ii)has
			 extraordinary resettlement or acculturation needs that impede such individual’s
			 ability to achieve durable self-sufficiency;
						(iii)is
			 a refugee who was resettled from a situation of protracted displacement;
						(iv)is
			 a member of a family caring for an unattached refugee minor; or
						(v)at
			 the time of entry—
							(I)had a disability
			 or serious medical condition;
							(II)had mental health
			 conditions;
							(III)was part of a
			 household headed by a single parent; or
							(IV)had been the
			 victim of a severe form of violence.
							(5)Definition of
			 resettlement, acculturation, or subsistence servicesFor the
			 purposes of this section, the term, resettlement, acculturation, or
			 subsistence services shall include all of the services provided by the
			 Office to aliens, with the exception of the case management services provided
			 under paragraph (1).
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			(c)Savings
			 clauseNothing in this section shall be construed as affecting
			 the authority of the Director under section 412(e)(7)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1522(e)(7)(A)), or of any other section of such Act,
			 to provide case management services to individuals who have been in the United
			 States for longer than 36 months.
			8.Increase in cash
			 payments
			(a)Section 412 of the
			 Immigration and Nationality Act (8 U.S.C. 1522) is amended—
				(1)in subsection
			 (a)(1)(B), by adding at the end the following:
					
						(iv)Subject to the availability of funds
				appropriated for this purpose, assistance and social services for employment,
				health and living expenses shall be available for a period of not less than 12
				months.
						;
				(2)in subsection
			 (a)(5), by adding at the end the following: Subject to the availability
			 of funds appropriated for this purpose, assistance and services shall be made
			 available to refugees for a period of not less than 12 months.;
			 and
				(3)in subsection
			 (e)(1)—
					(A)by striking
			 (1) and inserting (1)(A); and
					(B)by adding at the
			 end the following:
						
							(B)Subject to the availability of funds
				appropriated for this purpose, such assistance shall be provided for a minimum
				of 12 months beginning with the first month in which such refugee entered the
				United
				States.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall become effective
			 on the earlier of—
				(1)the first day of
			 the first fiscal year that begins after the date of the enactment of this Act;
			 or
				(2)the date on which
			 a final rule is promulgated to implement this section.
				(c)Rule of
			 constructionThe 12-month specification contained in the
			 amendments made by subsection (a) is a minimum standard for the provision of
			 services to the refugee community. No part of this Act shall be interpreted as
			 limiting or reducing assistance already provided for a period longer than 12
			 months.
			9.Refugee
			 integration grants
			(a)Establishment of
			 refugee integration grantsThe Director of the Office of Refugee
			 Resettlement is authorized to award grants to community-based organizations,
			 national nonprofit organizations having experience and expertise in immigration
			 law and the legal, social, educational, or cultural needs of immigrants, and
			 national resettlement agencies for the design and implementation of programs to
			 offer training and orientation to newcomers to the United States to assist them
			 in integrating into the civic life of the United States.
			(b)Services
			 fundedPrograms funded under subsection (a) shall be used—
				(1)to offer
			 assistance and instruction to aliens described in subsection (c), on—
					(A)the naturalization
			 process;
					(B)the legal
			 requirements for naturalization;
					(C)rights and
			 responsibilities of U.S. citizens;
					(D)cultural
			 orientation;
					(E)English as a
			 second language;
					(F)civics and United
			 States history;
					(G)housing;
					(H)transportation;
					(I)recertification;
					(J)employment
			 training;
					(K)mental health
			 services;
					(L)childcare
			 services; and
					(M)other topics the
			 Director identifies as aiding the orientation and adjustment of new arrivals to
			 the United States;
					(2)to offer
			 orientation and assistance to Federal, State, and local institutions that serve
			 newcomers to the United States so as to assist such institutions in meeting
			 their needs; and
				(3)to provide
			 technical assistance and training to community-based organizations providing
			 instruction in English as a second language, civics, and United States history
			 and technical assistance and training to community-based organizations
			 providing naturalization outreach and application assistance.
				(c)Eligible
			 personsPersons eligible for assistance and instruction under
			 this subsection include—
				(1)aliens admitted as
			 refugees under section 207 of the Immigration and Nationality Act (8 U.S.C.
			 1157);
				(2)aliens granted
			 asylum under section 208 of such Act (8 U.S.C. 1158);
				(3)aliens admitted as
			 special immigrants from Iraq or Afghanistan pursuant to section 1244 of Public
			 Law 110–181;
				(4)any alien who was
			 at any time eligible to receive services from the Office of Refugee
			 Resettlement; and
				(5)other aliens
			 designated by the Director of the Office of Refugee Resettlement.
				(d)Application for
			 grantsEach entity desiring a refugee integration grant under
			 this section shall submit an application to the Director at such time and in
			 such manner as the Director may require.
			(e)PriorityIn
			 selecting grantees, the Director shall give priority to organizations either
			 with experience in resettling refugees or in administering services for
			 refugees and asylum seekers.
			(f)Reports to
			 CongressBeginning 180 days after the date of the enactment of
			 this Act, and annually thereafter, the Director shall report to the Judiciary
			 Committees of the Senate and the House of Representatives a report on the
			 implementation of this section. The report shall include information regarding
			 the grants issued pursuant to this section and the results of those
			 grants.
			10.Matching grant
			 program expansion
			(a)Use of the
			 refugee matching grant program
				(1)In
			 generalIn recognition of the positive outcomes achieved for
			 individuals served through the refugee matching grant program, under which
			 Federal funds are matched by private sector contributions of cash, goods, and
			 volunteers, the Director of the Office of Refugee Resettlement shall ensure
			 that the thresholds described in paragraph (2) are met with respect to
			 participation by eligible individuals in such program.
				(2)Annual
			 thresholds
					(A)In
			 generalSubject to the availability of funds appropriated for
			 this purpose, the percentage of eligible individuals who apply for services
			 under the matching grant program who shall be served through such program is
			 set at the following levels in each of the following fiscal years—
						(i)at
			 least 60 percent in fiscal year 2014;
						(ii)at
			 least 70 percent in fiscal year 2015; and
						(iii)at
			 least 80 percent in fiscal year 2016, and thereafter.
						(B)ExceptionsIn
			 determining the thresholds in this paragraph, the Director shall exclude
			 individuals who are disabled, under the age of 18, or over the age of 65 unless
			 such individuals are being served as members of an eligible family.
					(3)Length of
			 eligibility for grantIndividuals as described in subparagraph
			 (2)(B) shall be eligible for services under the matching grant program, and
			 therefore be expected to achieve self-sufficiency, within 180 to 240 days of
			 their enrollment in the program.
				(4)Amount of
			 grant
					(A)Annual
			 updateSubject to the availability of funds appropriated for this
			 purpose, beginning with fiscal year 2014, the Director shall, when setting the
			 amount of the matching grants, ensure that the grant amount is adjusted
			 annually so that it is adequate to provide for services intended to help
			 refugees become self-sufficient within 180 to 240 days, including adjusting the
			 amount for inflation and the cost of living.
					(B)AssessmentNot
			 later than 30 days after the date of enactment of this Act, the Director shall
			 undertake an assessment of the per capita amount that is provided in the
			 matching grant program. The assessment shall—
						(i)examine the
			 adequacy of the current per capita grant amount to provide the assistance
			 necessary to enable individuals who are served by the program to achieve
			 self-sufficiency within 240 days;
						(ii)determine the per
			 capita grant amount that would be necessary in order to provide the assistance
			 necessary to enable individuals who are served by the program achieve
			 self-sufficiency within 240 days;
						(iii)assess the
			 potential impact of any other changes to the operation of the program that the
			 Director or the Office’s non-Federal partners suggest to improve the
			 effectiveness of the program.
						(C)Consultation
			 with partnersIn conducting the assessment referred to in
			 subparagraph (B), the Director shall consult with representatives of national
			 and local resettlement agencies with experience in providing services under the
			 matching grant program to learn their views on the program, including their
			 views with respect to clauses (i) through (iv) of subparagraph (B).
					(D)Report to
			 CongressNot later than 120 days after the date of enactment of
			 this Act, the Director shall report to the appropriate committees of Congress
			 the results of the assessment made pursuant to subparagraph (B). Such report
			 shall include—
						(i)the
			 Director’s findings pursuant to subparagraph (B);
						(ii)the
			 amount of the per capita grant that will be provided beginning on the first day
			 of the first fiscal year that begins after the date of enactment of this Act;
			 and
						(iii)a
			 summary of the views expressed by the entities described in subparagraph
			 (C).
						(E)Grant amount in
			 absence of reportIf for any reason the report described in
			 subparagraph (D) is not filed with the appropriate committees of the Congress
			 on or before the required date for the submission of such report, the per
			 capita matching grant amount for the first fiscal year that begins after the
			 date of enactment of this Act shall be set at the amount set for such grant on
			 September 30 of the previous fiscal year and prorated to reflect a 180- to
			 240-day grant period.
					11.Domestic
			 Emergency Refugee Resettlement Fund
			(a)In
			 generalThere is established a Domestic Emergency Refugee
			 Resettlement Fund that shall be available to the Director of the Office of
			 Refugee Resettlement to meet unanticipated resettlement needs.
			(b)Drawdown of
			 fundsWhenever the Director determines it to be important to the
			 national interest, the Director is authorized to furnish on such terms and
			 conditions as the Director may determine, assistance under this chapter for the
			 purpose of meeting unexpected urgent resettlement needs of populations and
			 communities served pursuant to this chapter, including communities experiencing
			 high numbers of arrivals of refugees due to secondary migration.
			(c)Allowable
			 usesThe Director may furnish assistance to eligible entities for
			 the purposes of providing resettlement assistance to refugees, including
			 transportation, housing, employment, health, mental health, English language
			 training services, recertification, and other purposes as determined by the
			 Director.
			(d)Eligible
			 entities definedNational resettlement agencies, community-based
			 organizations, torture survivor rehabilitation centers and programs, and
			 States.
			(e)Congressional
			 notificationNo amounts may be withdrawn from the fund authorized
			 by subsection (a) unless the Director has determined that a domestic
			 resettlement emergency exists and has certified such fact to appropriate
			 committees of Congress.
			(f)Cap on
			 fundNo funds may be appropriated which when added to the amounts
			 previously appropriated but not yet obligated, would cause such amounts to
			 exceed $50,000,000.
			(g)Authorization of
			 appropriationsFunds appropriated pursuant to this section shall
			 be available until expended.
			12.Supplemental
			 Security Income benefitsSection 402(a)(2) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1612(a)(2)) is amended—
			(1)by amending
			 subparagraph (A) to read as follows:
				
					(A)Exception for
				refugees and asyleesWith respect to the specified Federal
				programs described in paragraph (3), paragraph (1) shall not apply to—
						(i)an
				alien admitted to the United States as a refugee under section 207 of the
				Immigration and Nationality Act 8 U.S.C. 1157;
						(ii)an alien granted
				asylum under section 208 of such Act 8 U.S.C. 1158;
						(iii)an alien whose
				deportation is withheld under section 243(h) of such Act 8 U.S.C. 1253 (as in
				effect immediately before the effective date of section 307 of division C of
				Public Law 104–208) or section 241(b)(3) of such Act 8 U.S.C. 1231(b)(3) (as
				amended by section 305(a) of division C of Public Law 104–208);
						(iv)an alien who is
				granted status as a Cuban and Haitian entrant (as defined in section 501(e) of
				the Refugee Education Assistance Act of 1980); or
						(v)an
				alien who is admitted to the United States as an Amerasian immigrant pursuant
				to section 584 of the Foreign Operations, Export Financing, and Related
				Programs Appropriations Act, 1988 (as contained in section 101(e) of Public Law
				100–202 and amended by the 9th proviso under migration and refugee assistance
				in title II of the Foreign Operations, Export Financing, and Related Programs
				Appropriations Act, 1989, Public Law 100–461, as
				amended).
						;
				and
			(2)by adding at the
			 end the following:
				
					(N)SSI benefits for
				certain aliens and victims of traffickingBeginning on the date of the enactment of
				this subparagraph, any qualified alien (as defined in section 431(b)), victim
				of trafficking in persons (as defined in section 107(b)(1)(C) of division A of
				the Victims of Trafficking and Violence Protection Act of 2000 (Public Law
				106–386)), or alien granted status under section 101(a)(15)(T)(ii) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)(ii)) rendered
				ineligible for the specified Federal program described in paragraph (3)(A)
				solely by reason of the termination of the 7-year period described in
				subparagraph (A) prior to the enactment of this subparagraph shall be eligible
				for benefits under such program without regard to subparagraph
				(A).
					.
			13.Making special
			 immigrant juvenile status beneficiaries and unaccompanied children granted
			 U visa protection eligible for foster care and refugee
			 benefits
			(a)In
			 generalSection 235(d)(4) of
			 the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(d)(4)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 either;
					(B)by striking
			 or who and inserting a comma;
					(C)by inserting
			 , or has been granted status under section 101(a)(15)(U) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) before
			 , shall; and
					(D)by striking
			 be eligible for and inserting receive; and
					(2)in subparagraph
			 (B), by inserting or status under section 101(a)(15)(U) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)), after
			 (8 U.S.C. 1101(a)(27)(J)).
				(b)Eligibility for
			 benefits and servicesSection 107(b)(1)(A) of the Victims of
			 Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(1)(A)) is
			 amended by inserting , an alien who has been granted special immigrant
			 status under section 101(a)(27)(J) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(27)(J)), a child who has been granted status under section
			 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15(U)), after trafficking in persons,.
			(c)State
			 reimbursementSubject to the availability of funds appropriated
			 for this purpose, if State foster care funds are expended on behalf of a child
			 who has been granted special immigrant status under section 101(a)(27)(J) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)), the Federal
			 Government shall reimburse the State in which the child resides for such
			 expenditures by the State.
			
